Crew III, J.
Appeal from an order of the Supreme Court (Teresi, J.), entered June 14, 2000 in Albany County, which denied defendant James W. Roemer, Jr.’s motion for partial summary judgment dismissing the first cause of action of the complaint.
When this matter was last before us, the parties were cross-appealing Supreme Court’s denial of cross motions for summary judgment, in which defendant James W. Roemer, Jr. (hereinafter defendant) sought to dismiss the entire complaint and plaintiffs sought judgment on the first and third causes of action (274 AD2d 646, 648). With regard to plaintiffs’ motion for summary judgment on the first cause of action, we found that there existed genuine issues of fact as to whether, inter alia, defendant obtained outside employment and properly reduced the compensation due him in accordance with his employment contract (id., at 648). The matter now comes before us upon Supreme Court’s denial of defendant’s motion for partial summary judgment as to the first cause of action of plaintiffs’ complaint.
Our review of the record and defendant’s additional submissions to Supreme Court does not alter our prior view that material issues of fact exist precluding summary judgment. Specifically, as to defendant’s assertion that plaintiffs have an adequate remedy at law and should not be permitted to resort to the equitable remedy of unjust enrichment or constructive trust, we need note only that plaintiffs’ complaint seeks monetary damages for breach of contract and fiduciary misconduct and requests no equitable relief. We have considered defendant’s remaining contentions and find them to be equally without merit.
*784Cardona, P. J., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, with costs.